Exhibit 10.1
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”) made this 21st day of December 2010, between
NVR, INC., a Virginia corporation (the “Company”) and PAUL C. SAVILLE, (the
“Executive”). References within this Agreement to the Company refer to NVR and
its subsidiaries and affiliates.
WHEREAS, the parties wish to terminate all prior employment agreements and
amendments thereto as of the Effective Date; and
WHEREAS, the parties wish to establish the terms of the Executive’s future
employment with the Company as of the Effective Date.
ACCORDINGLY, the parties agree as follows:

1.   Employment, Duties and Acceptance.

  1.1   Employment by the Company. The Company hereby employs the Executive, for
itself and its affiliates, to render exclusive and full-time services to the
Company. The Executive will serve in the capacity of President and Chief
Executive Officer. The Executive will perform such duties as are imposed on the
holder of that office by the By-laws of the Company and such other duties as are
customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company. The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors. The Executive will devote his entire full working
time and attention to the performance of such duties and to the promotion of the
business and interests of the Company. This provision, however, will not prevent
the Executive from investing his funds or assets in any form or manner, or from

 



--------------------------------------------------------------------------------



 



      acting as a member of the Board of Directors of any companies, businesses,
or charitable organizations, so long as such investments or companies do not
compete with the Company, subject to the limitations set forth in Section 7.1.

  1.2   Acceptance of Employment by the Executive. The Executive accepts such
employment and shall render the services described above.     1.3   Place of
Employment. The Executive’s principal place of employment shall be the
Washington, D.C. metropolitan area, subject to such reasonable travel as the
rendering of services associated with such position may require.     1.4  
Acknowledgement. By signing this Agreement, the Executive acknowledges that he
has received copies of the Company’s current Code of Ethics and Standards of
Business Conduct (collectively, the “Code”), has read and understood the Code’s
content, and agrees to comply with the Code in all respects.

2.   Duration of Employment.

     This Agreement and the employment relationship hereunder will continue in
effect for five (5) years from January 2, 2011 through January 1, 2016. It may
be extended beyond January 1, 2016 by mutual, written agreement at any time. In
the event of the Executive’s termination of employment during the term of this
Agreement, the Company will be obligated to pay all base salary, bonus and other
benefits then accrued, as well as cash reimbursement for all accrued but unused
vacation, plus, if applicable, the additional payments provided for in
Sections 6.1, 6.2, 6.3, 6.5 and 6.7 of this Agreement.

3.   Compensation.

  3.1   Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual base salary of EIGHT
HUNDRED THOUSAND DOLLARS ($800,000) payable in equal

 



--------------------------------------------------------------------------------



 



      monthly installments of SIXTY SIX THOUSAND SIX HUNDRED SIXTY SIX DOLLARS
AND SIXTY-SIX CENTS ($66,666.66). The Company’s Compensation Committee of the
Board of Directors (the “Compensation Committee”) in its sole discretion may
increase, but may not reduce the Executive’s annual base salary.

  3.2   Bonuses. The Executive shall be eligible to be paid a bonus annually in
cash pursuant to the Company’s annual incentive plan, as determined by the
Compensation Committee of the Board of Directors, in a maximum amount of 100% of
the Executive’s annual base salary. This bonus shall be paid at the same time
(or times) and in the same manner as other senior executives of the Company.
Entitlement to the bonus is dependent on the Executive meeting certain goals,
which shall be established annually by the Company.     3.3   Participation in
Employee Benefit Plans. The Executive shall be permitted during the term of this
Agreement, if and to the extent eligible to participate in any group life,
hospitalization or disability insurance plan, health program, pension plan,
Employee Stock Ownership Plan or similar benefit plan of the Company, which may
be available to other comparable executives of the Company generally, on the
same terms as such other executives. The Executive shall be entitled to paid
vacation and all customary holidays each year during the term of this Agreement
in accordance with the Company’s policies.     3.4   Expenses. Subject to such
policies as may from time to time be established by the Company’s Board of
Directors, the Company shall pay or reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive in the performance of the
Executive’s services under this Agreement upon presentation of expense
statements or vouchers or such other supporting information as it may require.

 



--------------------------------------------------------------------------------



 



  3.5   Stock Holding Requirement. The Executive is required to continuously
hold at all times NVR, Inc. common stock with a value equal to eight (8) times
the Executive’s base salary as then in effect, subject to adjustment at any time
by the Company’s Board of Directors upon thirty days notice.

4.   Equity Incentive And Long-Term Incentive Plans.       The Executive is a
participant in the 2000 Broadly Based Stock Option Plan and the 2010 Equity
Incentive Plan. The Executive has entered into separate agreements governing the
terms of his participation in the Plans. The Executive is eligible to
participate in any future equity or long-term incentive plan at the discretion
of the Compensation Committee.   5.   Deferred Compensation Plan.       The
Executive has certain amounts fully earned under previous annual and long-term
incentive plans deferred within the Company’s Deferred Compensation Plans, and
the Executive has the opportunity to defer additional amounts fully earned under
annual and long-term incentive plans into the Company’s Deferred Compensation
Plans. The amounts deferred are held in a fixed number of shares of NVR, Inc.
common stock within a Rabbi Trust, and will be distributed to the Executive upon
separation of service from the Company. All amounts held for the Executive by
the Rabbi Trust pursuant to the Deferred Compensation Plans are fully vested and
not subject to forfeiture for any reason, regardless of the reason for
termination. Distributions will be made pursuant to the terms of the Deferred
Compensation Plans, subject to the Company’s Financial Policies and Procedures
File 1.21, Deferred Compensation Plan Administration, and File 1.34, Insider
Information, Trading and Compliance (Executive Officers and Directors).

 



--------------------------------------------------------------------------------



 



6.   Termination, Disability or Retirement.

  6.1   Termination Upon Death. If the Executive dies during the term hereof,
this Agreement shall terminate, except that the Executive’s legal
representatives shall be entitled to receive the Executive’s base salary and
accrued Bonus for the period ending on the last day of the second calendar month
following the month in which the Executive’s death occurred. Accrued Bonus shall
be calculated as one hundred percent of Base Salary multiplied by the fraction
(x) of the number of days in the calendar year up to last day of the second
calendar month following the month in which Executive died divided by
(y) 365 days. Payments due under this Section 6.1 will be made in a lump sum
within 10 days following six months and one day after the date of death.     6.2
  Disability. If during the term hereof the Executive becomes physically or
mentally disabled, whether totally or partially, so that the Executive is, as
determined by the Company’s Board of Directors in its sole discretion,
substantially unable to perform his services hereunder, the Executive shall
transfer from active to disability status. Nothing in this Section 6.2 shall be
deemed to in any way affect the Executive’s right to participate in any
disability plan maintained by the Company and for which the Executive is
otherwise eligible. If the Executive transfers to disability status he would be
entitled to receive the Executive’s Base Salary and accrued Bonus for the period
ending on the last day of the second calendar month following the month in which
the Executive is transferred to disability status. Accrued Bonus shall be
calculated as one hundred percent of Base Salary multiplied by the fraction
(x) of the number of days in the calendar year up to last day of the second
calendar month following the month in which the Executive was transferred to
disability status divided by (y) 365 days. Payments due under this Section 6.2
will be made in a lump sum within 10 days following six months and one day after
the date the Executive transferred to disability status.

 



--------------------------------------------------------------------------------



 



  6.3   Retirement. As of the effective date of this Agreement, Executive has
served the Company for over 29 consecutive years. In the event that the
Executive informs the Board of Directors that Executive is retiring from the
Company, regardless of the Executive’s age at the time of such announcement, the
Executive will be entitled to receive the Executive’s Base Salary for the period
ending on the last day worked. The payment of any Bonus amounts due to the
Executive shall be payable, in the same form and at the same time that all other
employees receive their bonus payment, to the extent performance goals for the
year are achieved. Bonus shall be calculated as one hundred percent of Base
Salary multiplied by the fraction (x) of the number of days in the calendar year
up to last day worked by the Executive divided by (y) 365 days, multiplied by
the percent of maximum bonus achieved pursuant to the performance goals in place
in the year of retirement. In addition, the Executive shall be entitled to
payment of ONE HUNDRED PERCENT (100%) of his then annual Base Salary. Payments
due other than the bonus due, if any, under this Section 6.3 will be made in a
lump sum within 10 days following six months and one day after the date of
retirement.     6.4   Termination for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time by written notice to the
Executive. In such event, the Executive is not entitled to any severance pay.
“Cause” means, as determined by the Board of Directors and described herein,
(i) conviction of a felony, violation of any federal or state securities law, or
other crime involving moral turpitude; (ii) gross misconduct in connection with
the performance of the Executive’s duties as described in Section 1.1 herein
(which shall include a breach of the Executive’s fiduciary duty of loyalty); or
(iii) a material breach of any covenants by the Executive contained in any
agreement between the Executive and the Company or its affiliates (including but
not limited to breaching affirmative or negative covenants or undertakings set
forth in Section 7 herein).

 



--------------------------------------------------------------------------------



 



  6.5   Termination Without Cause. In the event the Company on sixty (60) days’
notice terminates the Executive’s employment without Cause (as such term is
defined in Section 6.4) during the term of this Agreement, then as full
satisfaction of the Company’s obligations to the Executive, the Executive shall
be entitled to receive i) the Executive’s base salary and accrued Bonus for the
period ending on the date of termination and ii) an amount equal to TWO HUNDRED
PERCENT (200%) of his then annual base salary, paid in a lump sum within 10 days
following six months and one day after the date of termination. The Executive
shall also be provided with outplacement services with a firm jointly selected
by the Executive and the Company at a cost not to exceed ONE HUNDRED THOUSAND
DOLLARS ($100,000).     6.6   Voluntary Termination. The Executive may on ninety
(90) days’ notice terminate his employment hereunder. In such event, he shall
not be entitled to any severance pay except in the circumstances described in
Section 6.7 below.     6.7   Voluntary Termination-Change of Control. In the
event the Executive voluntarily terminates his employment hereunder in
connection with or within one (1) year after a Change of Control of the Company
(as defined below), the Executive shall receive a single lump sum payment in an
amount equal to TWO HUNDRED PERCENT (200%) of his then annual base salary, as
well as his accrued pro-rata bonus (on the assumption that the maximum annual
bonus would have been paid pursuant to Section 3.2) through the date of
termination. Payment of such amount shall be made in a lump sum within 10 days
following six months and one day after the date of termination. For purposes of
this Agreement, “Change of Control” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction or series of transactions (including without
limitation a merger or reorganization in which the Company is the surviving
entity) which results in any person or entity (other

 



--------------------------------------------------------------------------------



 



      than persons who are stockholders or affiliates immediately prior to the
transaction) owning 50% or more of the combined voting power of all classes of
stock of the Company, and where there has been a significant reduction in
Executive’s responsibilities.

  6.8   Voluntary Termination-Change in Senior Management Accompanied by Change
in Business Philosophy. If the Company elects a new Chairman (the “New Officer”)
and provided that the New Officer enacts major changes in the Company’s business
philosophy, mission or business strategies, the Executive may voluntarily
terminate his employment. To provide sufficient time for a transfer of the
Executive’s responsibilities and duties, he shall be required to provide ninety
(90) days notice prior to such voluntary termination and the Company shall have
the option of extending the notice an additional thirty (30) days. In the event
the Executive voluntarily terminates his employment in connection with or within
one year after the election of a New Officer accompanied by any of the changes
described in this Section 6.8, he shall not be entitled to any severance pay and
shall not be bound by the “Covenant Not to Compete” described in Section 7.    
6.9   Effectiveness. In the event any of the events described in this Section 6
should occur during the term of this Agreement, and result in payments to the
Executive which would in their normal course continue beyond the term of this
Agreement, such payments shall be made at such times and in such amounts as if
the term of this Agreement had not expired.

7.   Covenant Not to Compete       The covenant set forth in Section 7.1 shall
be applicable during the employment term and for a period of one (1) year after
termination in the event the Executive is terminated pursuant to Section 6.3
“Retirement”, Section 6.4 for “Cause”, Section 6.5 “Without Cause” or to
Section 6.6 “Voluntary”.

 



--------------------------------------------------------------------------------



 



    In the event that the Executive terminates pursuant to Section 6.7
“Voluntary Termination — Change of Control” or Section 6.8 “Voluntary
Termination-Change in Senior Management Accompanied by Change in Business
Philosophy”, the non-competition provisions of Section 7 become void. All other
provisions in Section 7 remain in full force and effect.

  7.1   Scope. During the term of Executive’s employment under this Agreement,
and for the applicable period thereafter, Executive hereby covenants and agrees
that neither he nor any Family (as defined hereinbelow), at any time, directly
or indirectly, will anywhere in the Restricted Area (i) own more than 5% of
outstanding shares or control any residential Homebuilding, Mortgage Financing,
or Settlement Services Business that competes with the Company or an Affiliate;
or (b) work for, become employed by, or provide services to (whether as an
employee, consultant, independent contractor, partner, officer, director, or
board member) any person or entity that competes with the Company or an
Affiliate in the residential Homebuilding Business, Mortgage Financing Business,
or Settlement Services Business. “Restricted Area” means the counties and other
units of local government in which the Company engaged in the residential
Homebuilding Business, Mortgage Financing Business or Settlement Services
Business, within the 24-month period prior to Executive’s termination of
employment. Further, Executive will not (a) hire or solicit for hiring, any
person, who, during the last twelve (12) months prior to Executive’s termination
of employment, was an employee of the Company or provided services as a
subcontractor to the Company; (b) utilize or solicit the services of, or acquire
or attempt to acquire real property, goods, or services from, any developer or
subcontractor utilized by the Company; or (c) solicit any customer or client or
prospective customer or client of the Company with whom the Executive had any
communications with or about whom the Executive had any access to information
during the 12-month period prior to the Executive’s termination of employment.
Any investments made by the Executive in private equity or hedge funds/vehicles

 



--------------------------------------------------------------------------------



 



      for which the Executive does not hold a controlling financial or
management interest is not considered a violation of this Section 7.1.

  7.2   Definitions. For purposes of this Agreement, (i) the term “Family” shall
mean Executive, Executive’s spouse, and any minor children and any entity that
Executive, Executive’s spouse, and any minor children control, either directly
or indirectly; (ii) “control” for purposes of the immediately preceding clause
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract, or otherwise); and (iii) the term “Homebuilding
Business” shall mean the business of designing and constructing single family
homes, the “Mortgage Financing Business” shall mean the origination,
underwriting, closing, placement or sale of residential home mortgages (new home
construction only), and the “Settlement Services Business” shall mean the
brokering of title insurance and the performance of title searches related to
loan closings in connection with the Mortgage Financing Business.     7.3  
Reasonableness. The Executive acknowledges that the restrictions contained in
this Section 7 are reasonable and necessary to protect the business and
interests of the Company, and that it would be impossible to measure in money
the damages that would accrue to the Company by reason of the Executive’s
failure to perform his obligations under this Section 7. Therefore, the
Executive hereby agrees that in addition to any other remedies that the Company
may have at law or at equity with respect to this Section 7, the Company shall
have the right to have all obligations, undertakings, agreements, and covenants
set forth herein specifically performed, and that the Company shall have the
right to obtain an order of such specific performance (including preliminary and
permanent injunctive relief to prevent a breach or contemplated breach of any
provision of this Section 7) in any court of the United States or any state or
political subdivision thereof, without the necessity of proving actual damage;
provided that the Company is not in breach of any of its obligations hereunder.

 



--------------------------------------------------------------------------------



 



  7.4   Blue-Pencilling. If any part of any provision of this Section 7 shall be
determined to be invalid or unenforceable under applicable law, such part shall
be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining terms of such provision or the
remaining provisions of this Section 7. The Executive hereby covenants and
agrees that to the extent any provision or portion of this Agreement shall be
held, found, or deemed to be unreasonable, unlawful, or unenforceable, then any
necessary modifications shall be made (but only to such extent) so that such
provision or portion hereof shall be legally enforceable to the fullest extent
permitted by applicable law. The Executive further agrees and authorizes any
court of competent jurisdiction to enforce any such provision or portion hereof
in order that such provision or portion hereof shall be enforced by such court
to the fullest extent permitted by applicable law.     7.5   Confidentiality. In
connection with Executive’s employment with the Company, Executive has had or
may have access to confidential, proprietary, and non-public information
concerning the business or affairs of the Company, including but not limited to
information concerning the Company’s customers, developers, lot positions,
subcontractors, employees, pricing, procedures, marketing plans, business plans,
operations, business strategies, and methods (collectively, “Confidential
Information”). Accordingly, both during and after Executive’s employment
(regardless of the reason for Executive’s termination), Executive shall not use
or disclose to any third party any Confidential Information for any reason other
than as intended within the scope of Executive’s employment. Upon termination of
Executive’s employment for any reason, or at any other time upon request of the
Company, Executive shall immediately deliver to the Company all documents,
forms, blueprints, designs, policies, memoranda, or other data (and copies
hereof), in tangible, electronic, or intangible form, relating to the business
of the Company, if any, that are in the Executive’s possession.

 



--------------------------------------------------------------------------------



 



  7.6   No Conflict. The Covenant Not to Compete set forth in this Section 7
shall supersede and override any and all limitations on Executive’s right to
compete with the Company including, without limitation, any similar covenants
not to compete in the Stock Option Agreements executed in conjunction with the
2000 Broadly Based Stock Option Plan and the 2010 Equity Incentive Plan and
shall be the sole standard by which Executive shall be bound.

8.   Other Provisions.

  8.1   Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid, and shall be deemed given when so
delivered personally, telegraphed, telexed, or sent by facsimile transmission,
or if mailed, four days after the date of mailing as follows:

  (i)   if the Company, to:         NVR, Inc.         Attn: Senior Vice
President of Human Resources         11700 Plaza America Drive         Suite 500
        Reston, VA 20190

  (ii)   if the Executive, to:         Paul C. Saville         9616 Brookmeadow
Drive         Vienna, VA 22182

 



--------------------------------------------------------------------------------



 



  8.2   Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.     8.3.   Waiver and
Amendments. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder,
nor any single or partial exercise of any right, power or privilege hereunder,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder. No waiver by the Company or the Executive
of a breach of, or of a default under, any of the provisions of this Agreement,
nor the Company’s or the Executive’s failure on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as to the waiver of any such
provision, rights, or privileges hereunder.     8.4   Governing Law. This
Agreement shall be governed and construed in accordance with the laws of the
Commonwealth of Virginia.     8.5   Assignability. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive. The Company shall assign this Agreement and its rights, together with
its obligations, to any entity which will substantially carry on the business of
the Company subject to the Executive’s rights set forth in this Agreement..

 



--------------------------------------------------------------------------------



 



  8.6   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.     8.7   Headings. The headings in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.     8.8   Indemnification. The
Company agrees to indemnify the Executive, to the fullest extent permitted under
Virginia and any other applicable law, against any and all expenses reasonably
incurred by the Executive, including attorney’s fees, in connection with any
action, suit, or proceeding, whether civil, criminal, or administrative and
whether formal or informal (each a “proceeding”), to which the Executive is a
party (whether as plaintiff, defendant or otherwise) in which any person
(including but not limited to the Company or any governmental agency) seeks to
(i) impose on the Executive any sanction or liability by reason of any action
the Executive took or failed to take in his capacity as an executive officer of
the Company or by reason of the Executive’s status as an executive officer of
the Company, or (ii) recover or withhold from the Executive any compensation,
equity award or other benefit paid or payable to him by the Company or allocated
or granted to him under any plan maintained or administered by the Company;
provided, however, that the Executive will be entitled to indemnification under
this Section 8.8 only if the Executive is successful on the merits in the
proceeding pursuant to a final non-appealable order. For purposes of this
Section 8.8, the Executive will be considered successful on the merits if the
proceeding is dismissed, with or without prejudice, pursuant to a final
non-appealable order. If the Executive is not wholly successful on the merits
but is successful as to one or more but less than all claims, issues or matters
involved in the proceeding, the Executive will be entitled to indemnification
under this Section 8.8 for all expenses reasonably incurred in connection with
each successfully resolved claim, issue or matter. The Executive’s right to
indemnification under this Section 8.8 does not limit any

 



--------------------------------------------------------------------------------



 



      right to indemnification the Executive may have under the Company’s
certificate of incorporation, the Company’s bylaws, this Agreement, or any other
agreement to which the Executive is a party. The Company shall also use its best
efforts to obtain coverage for the Executive under an insurance policy (whether
now in force or hereinafter obtained) during the term of this Agreement covering
the officers and directors of the Company or its affiliates. This Section 8.8
shall survive the termination of this Agreement for a period of three years
following the last day of the calendar year in which such termination occurs.

  8.9   Termination of Employment. The Executive will be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Internal revenue Code
Section 409A.

9.   Effective Date.       This Agreement shall be effective as of January 2,
2011.

IN WITNESS WHEREOF, The parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
NVR, INC.

             
By:
  /s/ Joseph Madigan   /s/ Paul C. Saville    
 
                JOSEPH MADIGAN   PAUL C. SAVILLE    

 